Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-20 are pending and are examined on merits in the present Office action.
Information Disclosure Statement
2.	An initialed and dated copy of Applicant’s IDS form 1449 filed in the papers of 02/03/2021 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Specification
3.	The disclosure is objected to because of the following informalities: 
Page 48 of the specification:  The deposit statement lacks ATCC Accession No. and the date when deposit was made.
Appropriate correction is required.
Claim Objections
4.	Claims 5, 6  and 8 are objected to because of the following informalities:  
In claim 5:  It is suggested to change the recitation “on” before “the plant” to ---by--- for the clarity of the claimed subject matter.
In claim 6: it is suggested to delete the recitation “essentially” before “all of the morphological” in line 1 for the clarity of the claimed subject matter.  The recitation “essentially” reads on characteristics not present in the plant in the maize variety BDAX4618.  That does not appear to be Applicant’s intention.
In claim 8: it is suggested to change the recitation “the phenotypic” before “characteristics” in line 6 to ---all of the physiological and morphological--- for the clarity of the claimed subject matter.
Claim Rejections - 35 USC § 112, 2nd paragraph
	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation “ATCC accession Number PTA-_____” because the “ATCC accession number” is missing.
Claims 1, 2, 8, 15, 17 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite in their recitation “maize variety BDAX4618” because the recitation does not clearly identify the claimed maize variety and seed.  Furthermore, the recitation does not set forth the metes and bounds of the claimed invention.  Since the name “BDAX4618” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination.  In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the maize plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the ATCC deposit number.
Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite in their recitation “listed in Table 1” because “Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  See MPEP 2173.05(s).  This rejection can be obviated by deleting the recitation “listed in Table 1”.
Depending claims are also rejected because they fail to overcome the deficiency of parent claims.
Claim Rejections - 35 USC § 112, 1st paragraph, deposit
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claimed seed of inbred maize variety BDAX4618 is essential to the claimed invention.  It must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the seed is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  A deposit of the seeds of inbred maize variety BDAX4618 with an acceptable depository is required.  
If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If a deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number showing that:
	(a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
	(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer; (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
	(e) the deposit will be replaced if it should ever become inviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection.  Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance.  
Conclusion
7.	Claims 1-20 are rejected.  The closest prior art (US Patent No. US 6452075 B2; Issued September 17, 2002) teaches a corn variety GF6151 which shares some characteristics (leaf color, glume color, cob color) with the claimed inbred corn variety.  However, many of the other characteristics disclosed for these varieties are different.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vinod Kumar whose telephone number is (571) 272-4445. The examiner can normally be reached on 8.30 a.m. to 5.00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).



/VINOD KUMAR/                Primary Examiner, Art Unit 1663